                   Case 1:19-cv-10162-AJN Document 40
                                                   39 Filed 12/23/20
                                                            12/18/20 Page 1 of 2
     Lisa K. Nguyen                                                    140 Scott Drive
     Direct Dial: +1.650.470.4848                                      Menlo Park, California 95008
     lisa.nguyen@lw.com                                                Tel: +1.650.328.4600 Fax: +1650.463.2600
                                                                       www.lw.com

                                                                       FIRM / AFFILIATE OFFICES
                                                                       Beijing           Moscow
                                                                       Boston            Munich
                                                                       Brussels          New York
                                                                                                                  12/23/20
                                                                       Century City      Orange County
                                                                       Chicago           Paris
                                                                       Dubai             Riyadh

     December 18, 2020                                                 Düsseldorf        San Diego
                                                                       Frankfurt         San Francisco
                                                                       Hamburg           Seoul
                                                                       Hong Kong         Shanghai
     VIA ECF                                                           Houston           Silicon Valley
                                                                       London            Singapore

     The Honorable Alison J. Nathan                                    Los Angeles       Tokyo
                                                                       Madrid            Washington, D.C.
     United States District Judge                                      Milan
     United States District Court
     Southern District of New York
     40 Foley Square, Courtroom 906
     New York, NY 10007


     Re:        ShelterZoom Corp. v. Mitja (Dmitry) Goroshevsky and Ekaterina Pantaz,
                No. 1:19-cv-10162 (AJN), Status Update & Conference Date Proposal

     Dear Judge Nathan:

            We represent Plaintiff ShelterZoom Corp. in the above-referenced action. Together with
     defendants’ counsel, we write in accordance with the Order entered December 11, 2020 (Dkt.
     No. 36) to propose the following three dates for the initial pretrial conference:

                Tuesday, February 2; Friday, February 5; and Thursday, February 11

             The parties are currently negotiating the terms of a potential resolution, which we
     anticipate will result in the termination of the case. Scheduling the conference in February will
     preserve resources and allow the parties to focus on coming to a resolution prior to the
     conference date.

                Thank you for your consideration of this matter.

                                                         Respectfully submitted,


      Dated: December 18, 2020                           LATHAM & WATKINS LLP

                                                          /s/ Lisa K. Nguyen
An initial pretrial conference is                         Lisa K. Nguyen (pro hac vice)
hereby scheduled for February 5,
2021 at 3:00 p.m. The parties shall                       Clement J. Naples
submit the materials described in Dkt.
No. 19 by no later than seven days                             12/23/20
before the conference.
SO ORDERED.
            Case 1:19-cv-10162-AJN Document 40
                                            39 Filed 12/23/20
                                                     12/18/20 Page 2 of 2
December 18, 2020
Page 2




                                                885 Third Avenue
                                                New York, NY 10022
                                                Tel: (212) 906-1200
                                                clement.naples@lw.com

                                                Lisa K. Nguyen
                                                (pro hac vice)
                                                140 Scott Drive
                                                Menlo Park, CA 95008
                                                Tel: (650) 328-4600
                                                lisa.nguyen@lw.com

                                                Jennifer L. Barry
                                                (pro hac vice)
                                                Kamilah Alexander
                                                (pro hac vice)
                                                12670 High Bluff Drive
                                                San Diego, CA 92130
                                                jennifer.barry@lw.com
                                                kamilah.alexander@lw.com

                                                Attorneys for Plaintiff
                                                ShelterZoom Corporation

cc:      Mr. Dimitry Joffe, Esq. (via CM/ECF)
